J-S65030-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RUDOLPH CHURCHILL                          :
                                               :
                       Appellant               :   No. 2280 EDA 2016

              Appeal from the Judgment of Sentence May 2, 2016
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0007442-2014,
                            CP-51-CR-0007443-2014


BEFORE: OLSON, J., OTT, J., and MUSMANNO, J.

MEMORANDUM BY OTT, J.:                                 FILED JANUARY 30, 2018

        Rudolph Churchill appeals from the judgment of sentence imposed on

May 2, 2016, in the Court of Common Pleas of Philadelphia County. On May

2, 2016, a jury found Churchill guilty of two counts of murder of the first

degree,1 and two counts of possession of an instrument of crime,2 in

connection with the March 1989, death of Ruby Ellis, and the April 1989, death

of Cheryl Hanible, and the trial court sentenced Churchill to two consecutive

life terms. In this appeal, Churchill challenges the sufficiency of the evidence,

the weight of the evidence, and rulings of the trial court during the cross

examination of Detective Jeffrey Piree. We affirm, based upon the trial court’s

sound opinion.
____________________________________________


1   18 Pa.C.S. § 2502(a).

2   18 Pa.C.S. § 907(a).
J-S65030-17



       The trial court has extensively detailed the procedural history and facts

of this case, and further discussion is unwarranted. See Trial Court Opinion,

11/29/2016, at 1-21. Therefore, we proceed directly to the issues raised in

this appeal.3

       Churchill presents three questions, as follows:

          I.    Was the evidence sufficient to sustain [Churchill’s]
                convictions where no physical evidence conclusively
                established that [he] was the perpetrator and where the
                only evidence identifying him as the murderer – the
                testimony of a jailhouse informant who suffered from visual
                and auditory hallucinations – was so unreliable that it
                rendered the verdicts insufficient as a matter of law?

          II. Were the verdicts against the clear weight of the evidence
              where: (1) the only testimony implicating [Churchill] in the
              killings came from a jailhouse informant with numerous
              convictions and a documented history of mental illness,
              who reported that he was experiencing hallucinations and
              delusions shortly before he implicated [Churchill] in the
              crime; (2) the DNA evidence was too tenuous to implicate
              [Churchill] in the killings of Ruby Ellis or Cheryl Hanible;
              and (3) the Commonwealth lost and/or did not test other
              evidence including but not limited to a ligature, both rape
              kit slides and a cloth covering Ruby Ellis’ body?

          III. Did the trial court err in prohibiting defense counsel from
               cross-examining the only available detective from the
               original investigation regarding the investigation into other
               suspects and/or victims?

Churchill’s Brief at 4.



____________________________________________


3Churchill timely complied with the order of the trial court to file a Pa.R.A.P.
1925(b) concise statement of errors complained of on appeal.


                                           -2-
J-S65030-17


      The trial judge, the Honorable Rose Marie DeFino-Nastasi, has authored

a comprehensive opinion, disposing of all aspects of Churchill’s claims. See

Trial Court Opinion, 11/29/2016 (finding, inter alia: (I) Sufficiency of the

Evidence: (a) The veracity of the testimony of Richard Simmons, the jailhouse

informant, who was extensively cross examined regarding his prior convictions

and history of mental illness, was for the jury to decide; (b) DNA testing

conclusively established Churchill was the source of the DNA on the paper

towel with dark brown stain collected from the floor of the back seat of the

vehicle in which Ms. Ellis’ body was found; jury heard defense counsel’s

explanation that the abandoned vehicle was frequented by drug-users and

prostitutes, and was free to disbelieve the defense theory that Churchill’s DNA

was coincidentally at the crime scene; (c) DNA testing established Churchill

was the major contributor of the DNA collected from the heel of Ms. Hanible’s

left sneaker, which was missing the shoelace that was used to strangle her;

assuming the jury believed the Commonwealth’s expert, it was reasonable for

the jury to conclude that Churchill held Ms. Hanible’s sneaker by its heel,

removed the shoelace, and wrapped it around her neck; jury heard defense

counsel’s explanation that the abandoned, burned out bar where Ms. Hanible’s

body was found was frequented by drug-users and prostitutes, and was free

to disbelieve the defense theory that Churchill’s DNA was coincidentally at the

crime scene; (II) Weight of the evidence: The jury was free to credit the

testimony of the jailhouse informant and the evidence of Churchill’s DNA found


                                     -3-
J-S65030-17


on the paper towel near Ms. Ellis’ and on Ms. Hanible’s left sneaker; court’s

sense of justice was not shocked by fact that there were other items of trash

in the vehicle where Ms. Ellis’ body was found, by fact that there was a mixture

of skin cells on the heel of Ms. Hanible’s left sneaker, and by fact

Commonwealth did lose and/or did not test other evidence the fact that the

Commonwealth did not test and/or lost certain items; and (III) Cross-

Examination of Detective Piree4: The court ruled that since this incident

occurred 27 years ago and many of those interviewed were not locatable, the

court would allow the defense some leeway to show there were other leads

investigated in the case and Churchill’s name was never mentioned in the

original interview; counsel took full advantage of the court’s ruling, elicited

hearsay responses before the jury, pursued an extended line of questioning

regarding persons of interest, and was not prohibited from cross-examining

regarding the existence and investigation into other suspects and/or victims.




____________________________________________


4 Churchill has waived his argument concerning questioning of Detective Piree
about James Johnson’s discovery of Ms. Ellis’ body by failing to include this
claim in his Rule 1925(b) concise statement. See Pa.R.A.P. 1925(b)(4)(vii)
(“Issues not included in the [Rule 1925(b)] Statement … are waived.”). In
any event, while the trial court sustained the Commonwealth’s objection to
the use of Mr. Johnson’s name, the trial court permitted cross examination
regarding whether Detective Piree had interviewed Mr. Johnson (who was not
referred to by name), whether any other police officer had questioned Mr.
Johnson after he provided a statement, and whether he should have been
questioned. See N.T., 4/26/2016, at 23-25.



                                           -4-
J-S65030-17


       Based on our review, we find the arguments of Churchill present no

basis upon which to disturb the judgment of sentence. Accordingly, we affirm,

based upon the trial court’s thorough, well-reasoned opinion of the Judge

DeFino-Nastasi.5

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/30/18




____________________________________________


5In the event of further proceedings, the parties are directed to attach a copy
of Judge DeFino-Nastasi’s November 29, 2016, opinion to this memorandum

                                           -5-
0036_Opinion
               Circulated 01/11/2018 04:24 PM